t c memo united_states tax_court roger stoewer petitioner v commissioner of internal revenue respondent docket no 2674-o1l filed date roger stoewer pro_se wendy s harris for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion ' we shall grant respondent’s motion ‘although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so - - background the record establishes and or the parties do not dispute the following petitioner resided in las vegas nevada at the time he filed the petition in this case petitioner timely filed form 1040ez income_tax return for single and joint filers with no dependents return for each of his taxable years return and return in each of those returns petitioner reported total income of dollar_figure and total_tax of dollar_figure above his respective signatures appearing in his return and his return petitioner printed the following t am not signing this voluntarily petitioner attached a document to each of his returns for and petitioner’s attachments to his and returns that contained statements contentions and arguments that the court finds to be frivolous and or groundless ’ on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable_year and a separate notice with respect to his taxable_year both of which he received in the notice relating to peti- tioner’s taxable_year respondent determined a deficiency 7petitioner’s attachments to his and returns are similar to the documents that certain other taxpayers with cases in the court attached to their federal_income_tax tax returns see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 in and an accuracy-related_penalty under sec_6662 on petitioner’s tax for that year in the respective amounts of dollar_figure and dollar_figure in the notice relating to petitioner’s taxable_year respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioner’s tax for that year in the respective amounts of dollar_figure and dollar_figure petitioner did not file a petition in the court with respect to the notice relating to his taxable_year or the notice relating to his taxable_year instead on date in response to each such notice petitioner sent a separate letter collectively petitioner’s date letters to the internal_revenue_service that contained statements conten- tions arguments and requests that the court finds to be frivo- lous and or groundless ’ on date respondent assessed petitioner’s tax as well as any penalties and interest as provided by law for each of his taxable years and we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for each of all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner’s date letters are similar to the letters that certain other taxpayers with cases in the court sent to the internal_revenue_service in response to the notices issued to them see eg copeland v commissioner supra smith v commissioner supra - his taxable years and on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability for each of his taxable years and on date respondent issued a second notice of balance due with respect to each such unpaid liability on date respondent filed a federal_tax_lien with respect to petitioner’s unpaid liability for each of his taxable years and on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of lien with respect to petitioner’s unpaid liability for each of his taxable years and on or about date in response to the notice of lien petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioner attached a document to his form petitioner’s attachment to form that contained state- ments contentions arguments and requests that the court finds to be frivolous and or groundless -the notice of lien also pertained to a frivolous_return penalty under sec_6702 regarding each of petitioner’s returns for and ‘petitioner’s attachment to form contained statements contentions arguments and requests that are similar to the continued - - on date respondent’s appeals officer held an appeals_office hearing with petitioner with respect to the notice of lien at the appeals_office hearing the appeals officer gave petitioner form_4340 certificate of assessments payments and other specified matters with respect to each of his taxable years and on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination ’ an attach- ment to the notice_of_determination stated in pertinent part matters considered at appeals applicable law and administrative procedures based on the information available the requirements of applicable law and administrative procedures have been met sec_6321 provides for a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice_and_demand tran- scripts show notice_and_demand was issued sec_6320 requires that the internal_revenue_service notify a taxpayer of a notice continued statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 7on date respondent issued to petitioner a sepa- rate notice_of_determination with respect to the frivolous_return penalty under sec_6702 regarding each of his returns for and of lien and the right to a hearing before the internal_revenue_service office of appeals with respect to the filing of the lien the notification was mailed to you at your last_known_address sec_6330 notifies a tax- payer of the opportunity for a hearing with the inter- nal revenue service office of appeals letter notice_of_federal_tax_lien was sent to you you responded within days so you are entitled to a collection_due_process_hearing sec_6330 allows the taxpayer to raise any rele- vant issue relating to the lien this appeals officer has had no prior involvement with respect to these liabilities relevant issues presented by the taxpayer you believe there is no legislative treasury regula- tion which requires you to pay the civil penalty assessed you question whether or not anybody at the internal_revenue_service is legally authorized to assess the civil penalty and threaten you with enforce- ment action if payment is not made no alternatives were presented other than what is stated above balancing efficient collection and intrusiveness no other alternatives have been presented as a more efficient manner of collecting the amount of tax due lien action is the most efficient manner of collection discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b sundstrand corp v commissioner ‘the only questions raised in respondent’s motion relate to petitioner’s unpaid liability for each of his taxable years and over which we have jurisdiction and do not relate to the continued - 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid liability for each of his taxable years and although respondent does not ask the court to impose a penalty on petitioner under sec_6673 the court will sua sponte determine whether to impose such a penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding continued frivolous_return penalty regarding each of his returns for those years over which we do not have jurisdiction in this connec-- tion on date the court in stoewer v commissioner tcmemo_2002_167 held that we do not have jurisdiction over those frivolous_return penalties pursuant to that opinion on date the court granted respondent’s motion to dismiss for lack of jurisdiction and to strike as to the frivolous_return penalties relating to petitioner’s return and return - - before it was instituted or maintained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceed- ing is frivolous or groundless sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent
